Exhibit 10.16
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks in brackets denote omissions.
MANUFACTURING SERVICES AGREEMENT
THIS MANUFACTURING SERVICES AGREEMENT is made and entered into July 1, 2020 (the
“Effective Date”) by and between Janssen Pharmaceuticals, Inc., a corporation
organized under the laws of the State of Pennsylvania, with corporate offices at
1125 Trenton-Harbourton Road, Titusville, NJ 08560 (“Buyer”), and Emergent
Manufacturing Operations Baltimore, LLC, a limited liability company organized
under the laws of the State of Delaware, with offices at 5901 E. Lombard Street,
Baltimore, MD 21224 (“Manufacturer”).
RECITALS:
WHEREAS, pursuant to a Technology Transfer Letter Agreement between Buyer and
Manufacturer dated April 20, 2020 (as amended from time to time, the “Technology
Transfer Agreement”), the Parties agreed to work together to negotiate and enter
into this Agreement; and
WHEREAS, Buyer desires to engage Manufacturer to perform certain Manufacturing
Services, on the terms and conditions set forth below, and Manufacturer desires
to perform such Services for Buyer.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of all Parties set forth in this Agreement, all the Parties hereto
agree as follows:
1.Definitions. Unless this Agreement expressly provides to the contrary, the
following terms, whether used in the singular or plural, have the respective
meanings set forth below:
1.1 “Affiliate” means, with respect to a party, any person or entity that
controls, is controlled by or is under common control with such party. As used
in this definition, “control” means (a) in the case of corporate entities,
direct or indirect ownership of at least fifty percent (50%) of the stock or
shares having the right to vote for the election of directors, and (b) in the
case of non-corporate entities, the direct or indirect power to manage, direct
or cause the direction of the management and policies of the non-corporate
entity or the power to elect at least fifty percent (50%) of the members of the
governing body of such non-corporate entity.
1.2 “Agreement” means this Manufacturing Services Agreement, together with all
Appendices attached hereto, as amended from time to time by all the Parties in
accordance with Section 14.10.
1.3 “Applicable Law” means all applicable ordinances, rules, regulations, laws,
guidelines, guidances, requirements and court orders of any kind whatsoever of
any Authority, as amended from time to time, including without limitation, cGMP
(if applicable).
1.4 “Authority” and “Authorities” means the FDA [**] and any other government or
regulatory authority or agency responsible for granting approvals for the
performance of Services under





--------------------------------------------------------------------------------



this Agreement or for issuing regulations pertaining to the Manufacture and/or
use, distribution, sale, promotion or marketing of Product in the intended
country of use as agreed to in writing by the Parties.
1.5 “Background IP” means Intellectual Property existing as of the Effective
Date or developed independently of the activities under this Agreement that is
under the control of either Party 1 and that is reasonably necessary for
performing the activities under this Agreement. For the purposes of this
definition “control” means ownership and/or the right to grant access or
licenses to Third Parties.
1.6 “Batch” means a lot of bulk drug substance Product resulting from a single
run of Product produced by a single execution of the instructions specified in
the Master Batch Record.
1.7 “Batch Documentation” means the following documents for each Batch of
Product: (a) Batch Record; (b) the Certificate of Analysis; (c) Manufacturer’s
deviation/investigation report(s); and (d) any other Batch documentation in
Manufacturer’s possession or control reasonably requested by Buyer.
1.8 “Batch Record” means the batch production and control record containing the
set of detailed processing instructions which are to be followed by Manufacturer
to produce one Batch of Product.
1.9 “Business Day” means any day that the commercial banks of the United States
are open for business.
1.10 “Buyer Indemnitee” has the meaning set forth in Section 11.1.
1.11 “Buyer Supplied Items” means those items supplied by Buyer to Manufacturer
in connection with the Services as set forth in Appendix 1, including the Cell
Line and Virus Seed.
1.12 Cell Line” means the cell line supplied by Buyer to Manufacturer to perform
the Services as identified in Appendix 1.
1.13 “Certificate of Analysis” means a document, signed by an authorized
representative of Manufacturer, listing Batch or Product description, Batch or
Product number, the Specifications for, and Test Methods applied to, Product,
the results thereof, a pass/fail indication and an attestation as to whether the
Batch or Product is conforming or non-conforming with the Specifications.
1.14 “cGMP” means current good manufacturing practices and regulations
applicable to the Manufacture of Product that are promulgated by any Authority,
including any guidance documents (including but not limited to advisory
opinions, compliance policy guides and guidelines) as may be promulgated by any
such Authority including, with respect to the United States, the Current Good
Manufacturing Practice Regulations of the U.S. Code of Federal Regulations Title
21 (21 CFR §§ 210 and 211).
1.15 “Change Order” means a document executed by authorized representatives of
both Parties that changes the scope of the Services, the Specifications and/or
the price of the Services and which references this Agreement.
2



--------------------------------------------------------------------------------



1.16 “Confidential Information” has the meaning set forth in Section 9.1.
1.17 “Defect” has the meaning set forth in Section 5.3.
1.18 “Drug Product” means the sterile filled vial end product containing the
Product.
1.19 “[**]” means the [**].
1.20 “Equipment” means any equipment or machinery used by Manufacturer in the
Manufacturing of Product.
1.21 “EXW” or “Ex Works” has the meaning set forth in INCOTERMS 2020.
1.22 “Facility” means the facility of Manufacturer located at 5901 E. Lombard
Street, Baltimore, Maryland (Bayview).
1.23 “FDA” means the United States Food and Drug Administration, and any
successor agency having substantially the same functions.
1.24 “FDCA” means the United States Federal Food, Drug and Cosmetic Act, 21
U.S.C. §321 et seq., as amended from time to time.
1.25 “Firm Order” shall have the meaning set forth in Section 2.7.
1.26 “force majeure” has the meaning set forth in Section 14.5.
1.27 “Forecast” shall have the meaning set forth in Section 2.6.
1.28 “Foreground IP” means all Intellectual Property discovered or developed in
the performance of the activities set forth herein solely by or on behalf of
Manufacturer or jointly with Buyer.
1.29 “IND” means an Investigational New Drug application filed with the FDA in
accordance with Applicable Law.
1.30 “Intellectual Property” means all patents, trademarks, utility certificates
and models, inventors’ certificates, copyrights, database rights, designs,
domain names, trade secrets, Know-How and any other proprietary rights, priority
rights, prior user rights and all other rights of a like nature in each case
whether registered or unregistered and in any jurisdiction.
1.31 “Know-How” means all of the following: manufacturing protocols and methods,
product specifications, analytical methods and assays, processes, formulations,
product designs, product plans, trade secrets, flow diagrams, chemical data,
pharmacological data, pharmacokinetic data, toxicological data, pharmaceutical
data, physical and analytical data, safety data, quality assurance data, quality
control and clinical data, techniques, practical knowledge, skills, technical
information, proprietary information and materials in possession of or developed
by a Party.
3



--------------------------------------------------------------------------------



1.32 “Manufacture” and “Manufacturing” means any steps, processes and activities
necessary to produce bulk drug substance Product, including without limitation,
the manufacturing, processing, packaging, labeling, quality control testing, and
release of bulk drug substance Product.
1.33 “Manufacturer Indemnitee” has the meaning set forth in Section 11.2.
1.34 “Manufacturing Process” means any and all processes and activities (or any
step in any process or activity) used or planned to be used by Manufacturer to
Manufacture bulk drug substance Product, as evidenced in the Master Batch
Record.
1.35 “Master Batch Record” means a master production and control record,
mutually agreed upon by the Parties, containing a written description of the
procedure to be followed for Manufacturing a Batch of Product including (but not
limited to) the Specifications for the Product and all raw materials,
ingredients and components there of (including Raw Materials and Buyer Supplied
Items) and Test Methods.
1.36 “[**]” has the meaning set forth in Section [**].
1.37 “[**]” has the meaning set forth in Section [**].
1.38 “Party” and “Parties” means Buyer and/or Manufacturer as applicable.
1.39 “Product” means Ad26COVS1-JNJ-78436735, a recombinant, replication
defective adenovirus type 26 (Ad26) vectored vaccine component encoding a
SARS-CoV-2 produced in PER.C6® or PER.C6®[**] cells.
1.40 “Quality Agreement” has the meaning set forth in Section 4.3(a).
1.41 “Quality Review” means the review and disposition by Manufacturer’s Quality
Assurance Department of a Batch and the associated Batch Documentation.
1.42 “Raw Materials” means all cell banks, virus seeds, cell culturing media,
single use equipment, chemicals, solvents, inactive ingredients, excipients,
labels, bags, liners, tubing, filters and other single use or regularly replaced
materials, and ingredients, solvents and other materials (including shipping
components) required to be used in order to Manufacture the Product as set forth
in the Master Batch Record, but excluding any Buyer Supplied Items.
1.43 “Recall” has the meaning set forth in Section 5.6.
1.44 “Records” has the meaning set forth in Section 4.4(a).
1.45 “Release Date” means the date on which the applicable Batch Documentation
documents have been signed by Manufacturer and submitted to Buyer in accordance
with Section 6.1 and the Batch is finished and ready to deliver.
1.46 “Services” means the Manufacturing services as described in this Agreement.
4



--------------------------------------------------------------------------------



1.47 “Shipping Guidelines” means Manufacturer’s written procedures approved by
Buyer in writing that describe the methods of packaging Batches for shipment.
1.48 “Specifications” means the final release specifications for Product set
forth in the Master Batch Record.
1.49 “Storage Guidelines” means Manufacturer’s procedures approved by Buyer in
writing that describe the methods of packaging, monitoring, and storing the
Product, Raw Materials, Buyer Supplied Items and work-in-progress.
1.50 “Supply Committee” has the meaning set forth in Section 2.3.


1.51 “Technology Transfer Agreement” has the meaning set forth in the recitals.
1.52 “Test Methods” means a list of quality control analytical assays to be
performed by Manufacturer in connection with Manufacturing the Product, as
mutually agreed up by the Parties.
1.53 “Third Party” means any party other than the Parties.
1.54 “Third Party Intellectual Property Right” means all patents, patent
applications, trademarks, and trade names, service marks, design rights, utility
models, rights in computer software, database rights, moral rights, copyright,
rights in inventions, rights in know-how, confidential information and trade
secrets, unfair competition rights, in each case whether registered or
unregistered and including applications for and renewals or extensions of such
rights and any other similar or analogous right or form of protection in any
country in the world, together with the right to apply for registration of such
rights, which are owned, controlled, or held by a Third Party.
1.55 “Virus Seed” means the virus seed supplied by Buyer to Manufacturer to
perform the Services as identified in Appendix 1.
2.Services.
2.1 Services. Manufacturer shall perform the Services in accordance with the
terms of this Agreement and the Quality Agreement.
2.2 Changes. Changes to the scope or pricing of the Services (other than
adjustments described by Section 7.7) or to the Specifications may be made only
in a Change Order. To the extent that any such change affects the relative
obligations and rights of the Parties or affects the fees, expenses and/or
timelines of the Services, then such effects shall be documented in the Change
Order. Both Parties agree to act in good faith when considering a proposed
Change Order from the other Party. Each Party agrees to take commercially
reasonable efforts to respond to requested Change Orders within [**] of receipt.
2.3 Supply Committee. Promptly following execution of this Agreement, a
committee (the “Supply Committee”) shall be established with appropriate
membership from each Party, which shall (at minimum) include the Parties’
respective project managers, which will convene on at least a [**] basis
5



--------------------------------------------------------------------------------



during the [**] of the term of this Agreement and [**] thereafter, or at such
intervals as the Parties may agree.
The purpose of the Supply Committee shall be to facilitate timely, accurate, and
complete communication of matters affecting the Services under this Agreement
and informal resolution of issues, including discussion of:
1.    Forecasts (including deviations from prior Forecasts), trends and factors
which have affected and may affect the accuracy of Forecasts;
2.    Issues and problems that may affect the ability of the Parties to perform
as expected; and
3.    External factors which may affect the supply chain, such as material
shortages, shipping delays, and the like.
The Supply Committee shall be comprised of production, quality, compliance,
planning, and process engineering representatives of both Parties, and/or such
other representatives as a Party may reasonably determine appropriate. In any
event, the Supply Committee shall consist of an equal number of representatives
of Buyer and Manufacturer.
In addition to the [**] meetings of the full Supply Committee, each Party’s
quality representative(s) on the Supply Committee, as well as any other
representatives as a Party may reasonably determine appropriate, shall convene
on a [**] basis during the term of the Agreement, or at an alternate interval as
the Parties may agree, to review and discuss quality performance and metrics.
2.4 Sale and Purchase of Product. Subject to the terms and conditions of this
Agreement, Manufacturer shall sell to Buyer, and Buyer shall purchase from
Manufacturer, Product pursuant to Firm Orders as set forth in Section 2.7.
2.5 No Exclusivity. This Agreement is non-exclusive and Buyer may at any time
contract with any Third Party(ies) or use its Affiliates for the manufacture of
Product and Manufacturer shall not have any exclusive rights to be the sole
manufacturer of Product. The Parties further acknowledge and agree that [**],
provided that [**].
2.6 Forecasts. Commencing [**] prior to Contract Year 1 (as defined in Section
13.1 below) and thereafter on a [**] basis, Buyer shall submit to Manufacturer a
written forecast of the quantity of Product that Buyer expects to order for [**]
during the following [**] period, [**] (each, a “Forecast”). The parties agree
that, subject to [**] as set forth below, (a) the quantity of Product [**]
Forecast [**], and (b) [**] Forecast [**]. The [**] Forecast [**] in a Firm
Order. Within [**] after receipt of each Forecast, [**], provided, however, that
for Contract Years 3 through 5 [**].
2.7 Firm Orders. All purchases of Services under this Agreement shall be
effected solely pursuant to a purchase order or other form agreed by the Parties
specifying the number of Batches ordered. [**], Buyer shall submit a purchase
order [**] during such Contract Year, [**] as set forth in Section 2.6 above
(each a “Firm Order”). The Parties acknowledge that, [**], Buyer is not [**],
and
6



--------------------------------------------------------------------------------



Manufacturer is not [**] Firm Orders. Except as otherwise agreed to by the
Parties, Buyer [**] Firm Order.
2.8 [**]. During the term of this Agreement Buyer shall [**], and Manufacturer
is [**].
3.Subcontracting; Materials and Equipment.
3.1 Subcontracting. Manufacturer will not subcontract with any Third Party or
Manufacturer Affiliate to perform any of its obligations under this Agreement
without the prior written consent of Buyer, provided that no such written
consent shall be required with respect to any allowed subcontractor under the
Technology Transfer Agreement or to any subcontractor identified in Appendix 6
providing the services described therein. If Manufacturer subcontracts any of
its obligations under this Agreement it will be solely responsible for the
performance of any approved subcontractor, and for costs, expenses, damages, or
losses of any nature arising out of such performance as if such performance had
been provided by Manufacturer itself under this Agreement. Manufacturer will
cause any approved subcontractors to comply with the terms of this Agreement, as
applicable, including without limitation, all confidentiality, quality
assurance, regulatory and other obligations and requirements of Manufacturer set
forth in this Agreement, and for the avoidance of doubt, Manufacturer shall
enter into a quality agreement reasonably acceptable to Buyer with any such
approved subcontractor, which shall require, among other things, that such
subcontractor perform its services at the approved facility, validate equipment,
and secure for Buyer the right to audit and inspect such subcontractor in a
manner consistent with Buyer’s right to audit and inspect Manufacturer.
3.2 Raw Materials. Unless specifically agreed to otherwise by the Parties in
writing, Manufacturer will purchase, in accordance with the relevant Raw
Materials specifications all Raw Materials insofar as required for Manufacturer
to complete the Manufacture and delivery of Batches in accordance with the terms
of this Agreement. [**]. The Master Batch Record and/or the Quality Agreement
set forth any testing to be performed by Manufacturer on such Raw Materials or
Buyer Supplied Items. Manufacturer shall perform such testing. Subject to such
testing obligations, [**]. For the avoidance of doubt, [**] of this Agreement,
[**] Raw Material.
3.3 Safety Stock. Within [**] following the Effective Date, or a later date
mutually agreed to by the Parties, the Parties shall agree upon the types and
amounts of safety stock and shall enter into an amendment to this Agreement to
include such information in Appendix 1. After the date of such amendment and at
all times during the term of this Agreement, Manufacturer shall maintain [**]
safety stocks of those Raw Materials identified in Appendix 1 in the amount set
forth in in Appendix 1. The Supply Committee shall discuss on a periodic basis
the levels of safety stock to determine whether any adjustments with respect
thereto are warranted, but no such adjustments may be made without the prior
written consent of Manufacturer.
3.4 Buyer Supplied Items and Required Documentation. At least [**] prior to the
commencement date of Manufacture for a Firm Order, Buyer, [**], shall cause to
be delivered to the Facility the following items: (a) the quantity of Buyer
Supplied Items as necessary to Manufacture the quantity of Product identified in
a given Firm Order; and (b) if required by the Quality Agreement, a certificate
of analysis for the Buyer Supplied Items; (c) if not previously provided, a
Safety Data Sheet for the Buyer Supplied Items and the Product; and (d) a signed
Master Batch Record if not previously
7



--------------------------------------------------------------------------------



provided. Buyer shall ensure that all Buyer Supplied Items have been
manufactured in accordance with cGMP and the relevant specifications set forth
in the Master Batch Record. Manufacturer shall be responsible for maintaining
all Buyer Supplied Items in accordance with the Storage Guidelines, Applicable
Laws and cGMP. Manufacturer shall not transfer, deliver or otherwise provide or
make available the Buyer Supplied Items (or any component thereof) to any Third
Party that is not specifically authorized in advance and in writing by Buyer.
Manufacturer shall not use the Buyer Supplied Items (or any component thereof)
for any purpose except as contemplated by this Agreement, or as otherwise
authorized in writing by Buyer. Buyer shall at all times retain legal title to
and, [**], the Buyer Supplied Items. Upon Buyer’s written request, [**],
Manufacturer shall return any remaining Buyer Supplied Items in Manufacturer’s
possession to Buyer or its designee, Ex Works the Facility.
3.5 Additional Controls for Cell Line. Manufacturer shall implement the
following controls and safeguards with respect to the Cell Line it receives:
a.[**].
b.[**].
c.Buyer shall have the right during the term of this Agreement to conduct
periodic audits no more frequently than [**] at a mutually agreed upon time and
date during Manufacturer’s normal business hours to assess adherence to the Cell
Line Procedures and Controls, and security controls, including, if applicable,
review of inventory logs, access lists and related documentation;
notwithstanding the foregoing, there shall be no limit on the number of for
cause audits that may be performed by Buyer in a calendar year.
d.Manufacturer shall, [**], implement such additional procedures and controls
with respect to the Cell Line as may be reasonably requested by Buyer [**].
e.[**] shall be set forth [**].
3.6 Additional Controls for Virus Seed. Manufacturer shall implement the
following controls and safeguards with respect to the Virus Seed it receives:
a.[**].
b.[**].
c.Buyer shall have the right during the term of this Agreement to conduct
periodic audits no more frequently than [**] at a mutually agreed upon time and
date during Manufacturer’s normal business hours to assess adherence to the
Virus Seed Procedures and Controls, and security controls, including, if
applicable, review of inventory logs, access lists and related documentation;
notwithstanding the foregoing, there shall be no limit on the number of for
cause audits that may be performed by Buyer in a calendar year.
d.Manufacturer shall, [**], implement such additional procedures and controls
with respect to the Virus Seed as may be reasonably requested by Buyer [**].
8



--------------------------------------------------------------------------------



e.[**] shall be set forth [**].
3.7 Business Continuity Plan. Manufacturer shall allow Buyer to inspect its
Business Continuity Plan for the Facility at Manufacturer’s location. Such plan
shall be considered Confidential Information of Manufacturer.
3.8 Import and Export. Buyer shall be responsible for performing all activities
and procedures as may be necessary for the importation of the Buyer Supplied
Items required to be provided by Buyer to Manufacturer hereunder, and for the
exportation of Product. Buyer shall be solely responsible for, and shall pay,
all associated duties, taxes, and costs and shall comply with all applicable
import and export laws.
3.9 Supply of Equipment.
a.Except with respect to [**], Manufacturer will supply all Equipment necessary
to perform the Services.
b.The parties acknowledge and agree that [**]. The [**] Equipment and [**]
Equipment are listed in Appendix 3 hereto. The Parties agree that Manufacturer
shall [**] and Buyer shall [**], Manufacturer shall [**], Manufacturer shall
[**], the Parties shall mutually determine, [**], whether Manufacturer [**];
provided, however, [**], the Parties agree that Manufacturer [**] of this
Agreement [**].
4.Manufacture of Product.
4.1 Applicable Law. Manufacturer will comply with Applicable Law in performing
Services.
4.2 Facility.
a.Performance of Services. Subject to Section 3.1, Manufacturer will perform all
Services at the Facility, provide all staff necessary to perform the Services in
accordance with the terms of this Agreement, hold at such Facility all Equipment
and other items used in the Services, and will not change the location of the
Facility or use any additional facility for the performance of Services under
this Agreement without the prior written consent from Buyer. Manufacturer will
maintain, at its own expense [**], the Facility and all Equipment required for
the Manufacture of Product in a state of repair and operating efficiency
consistent with the requirements of cGMP (if applicable) and Applicable Law.
b.Validation. Manufacturer will be responsible for performing all validation of
the Facility, Equipment and cleaning and maintenance processes employed in the
Manufacturing Process in accordance with cGMP (if applicable), Manufacturer’s
SOPs, the Quality Agreement, and Applicable Law. Manufacturer will also be
responsible for ensuring that all such validated processes are carried out in
accordance with their terms.
c.Licenses and Permits. Manufacturer shall be responsible for obtaining and
maintaining any and all licenses or permits required by Authorities for
Manufacturer to perform the Services as set forth in this Agreement (including
but not limited to the Quality Agreement).
9



--------------------------------------------------------------------------------



At Buyer’s request, Manufacturer will provide Buyer with copies of all such
licenses or permits, and Buyer will have the right to use any and all
information contained in such licenses or permits in connection with regulatory
approval of Product.
d.Access to Facility. With reasonable advance notice to Manufacturer and on
mutually agreed upon dates and during normal business hours, during the term of
this Agreement, Buyer shall have the right to (a) observe and consult with
Manufacturer during the performance of Services under this Agreement, including
without limitation the Manufacturing of any Batch of Product, in accordance with
the Quality Agreement, (b) perform, directly or, subject to a confidentiality
agreement [**], through its representatives, one (1) general audit/inspection of
the Facility per [**], and (c) perform “for cause” audit(s) of the Facility in
accordance with the terms of the Quality Agreement. Such audits shall (i) be
limited to a maximum of [**] Buyer personnel or representatives, (ii) not occur
in areas of the Facility when Manufacturer is conducting activities for other
customers, and (iii) [**]. All Product and/or Manufacturing Process specific
audits or inspections by Authorities other than the FDA or [**] associated with
the territories/countries in which Buyer has marketing/sales responsibility must
be agreed upon in advance by Manufacturer and any such agreed upon audits will
be invoiced to Buyer in the amounts set forth in a Change Order. [**].
Manufacturer may require all Buyer personnel or representatives visiting or
having access to the Facility to agree in writing to abide by all relevant
Manufacturer standard policies, operating procedures, and security procedures as
established by Manufacturer and communicated to Buyer. Buyer will also have the
right, [**], to conduct “mock” pre-approval audits at mutually convenient times
as documented in a Change Order, and Manufacturer agrees to cooperate with Buyer
in such “mock audits” prior to approval of the Drug Product by FDA or [**] in
connection with such mock audits.
e.Manufacturing Suite(s). [**], Manufacturer agrees that suites [**] in the
Facility used to Manufacture the Product [**].
4.3 Quality.
a.Quality Agreement. Manufacturer and Buyer shall, within [**] following the
Effective Date or a later date mutually agreed to by the Parties, enter into a
global Quality Agreement regarding the quality assurance and control
responsibilities of each Party with respect to the Product (“Quality
Agreement”).
b.Process/Specifications and Change Control. Any change or modification to the
Manufacturing Process or Equipment or Specifications will be made only in
accordance with the change control provisions of the Quality Agreement and
pursuant to a Change Order. A Change Order shall detail the agreed upon changes
and the cost or price associated therewith and shall only become effective when
executed by both Parties. Both Parties agree to act in good faith and promptly
when considering a Change Order request proposed by the other Party. Unless
otherwise agreed to by the Parties, Manufacturer will continue performing the
Services as set forth in this Agreement to the extent reasonably practicable and
will not implement the Services as outlined in a Change Order request unless and
until such Change Order is signed by both Parties. All mutually executed Change
Orders will be implemented as soon as commercially practicable to do so. [**].
10



--------------------------------------------------------------------------------



c.Improvements. Subject to subsections (a) and (b) above, throughout the term of
this Agreement, either Party may submit to the other written proposals for the
adoption, implementation, or development of any change, improvement or
modification to the Manufacturing Process, Equipment or Specifications that
would reduce costs or otherwise constitute an improvement in the Manufacture of
Product. Any such written proposal shall be provided to all members of the
Supply Committee of the other Party. If the parties mutually agree in writing to
undertake to test or implement such improvement, the Parties shall enter into a
Change Order with respect to such improvement which addresses issues, including
but not limited to, regulatory matters, allocation of cost and expenses to test
or implement, and any adjustment in price for Product that would result. If any
such improvement, [**] of the Agreement [**] such improvement.
4.4 Records, Sample Retention and Stability Testing.
a.Records. Manufacturer shall keep complete and accurate records (including
without limitation reports, Batch Documentation, data, and records of all
information and results obtained from performance of Services) of the Services
performed by it under this Agreement and the Quality Agreement (collectively,
the “Records”). For the sake of clarity, Buyer shall own all information
contained in the Master Batch Record and the information contained in the
documents described in Section 1.7(a), (b) and (c), and all Product-specific
information contained in the Records. Manufacturer will not transfer, deliver or
otherwise provide any such Records to any Third Party, without the prior written
approval of Buyer, unless otherwise required by Applicable Law. Records will be
available at reasonable times for inspection, examination and copying by or on
behalf of Buyer. Manufacturer shall retain and archive all of its respective
original Records of the Manufacture of Product under this Agreement in
accordance with cGMP (if applicable), the Quality Agreement, and Applicable Law,
but in no case for less than a period of [**] following creation thereof. Upon
Buyer’s request [**], Manufacturer will promptly provide Buyer with copies of
such Records.
b.Sample Retention. Manufacturer shall take and retain, for such period and in
such quantities as may be required by cGMP (if applicable) and the Quality
Agreement, samples of Product from the Manufacturing Process produced under this
Agreement. Further, Manufacturer will submit such samples to Buyer, upon Buyer’s
written request and at Buyer’s expense. Manufacturer shall label and store such
samples in accordance with the Storage Guidelines, the Specifications, the
Quality Agreement, cGMP and all Applicable Laws.
c.Stability Testing. Unless otherwise agreed to in a Change Order, Buyer will be
solely responsible for any stability testing of the Product.
4.5 Regulatory Matters.
a.Regulatory Approvals. Buyer will be responsible for preparing, submitting, and
obtaining, at its expense, all regulatory and governmental approvals and permits
necessary for Buyer or its Affiliates to market, use or sell any Product
Manufactured under this Agreement, including, without limitation, IND
submissions, new drug applications, and any analogous submissions filed with the
appropriate Authority of a country. Manufacturer will be
11



--------------------------------------------------------------------------------



responsible for providing Buyer with all supporting data and information
relating to the Manufacture of Product at the Facility in Manufacturer’s
possession, custody or control (including in the possession, custody or control
of Manufacturer’s Affiliates or Third Parties (including subcontractors) which
is necessary for obtaining such approvals, including, without limitation, all
Records, raw data, reports, authorizations, certificates, methodologies, Batch
Documentation, Raw Material specifications, SOPs, standard test methods,
Certificates of Analysis, and other documentation in its possession or under its
control relating to the Manufacture of Product (or any component thereof). For
clarity, under no circumstance shall Manufacturer be required to sign, as an
applicant or in any other capacity, any filing with any Authority in any country
relating to the approval, sale, use, or distribution of Product.
b.Drug Master Files. The parties agree that Buyer or its Affiliates shall, in
Buyer’s sole discretion, file any Drug Master Files (“DMFs”) as necessary to
support Buyer’s or its Affiliate’s or licensee’s applications for marketing
authorizations of Product. Manufacturer shall provide Buyer with all supporting
data and information in Manufacturer’s possession relating to the Manufacture of
Product necessary for any DMF.
c.Regulatory Inspections. Manufacturer will permit Buyer or its agents to be
present at any visit or inspection by any Authority of a Facility to the extent
it relates solely to the Product or the Manufacturing Process in accordance with
the Quality Agreement. Manufacturer will give as much advance notice as possible
to Buyer of any such visit or inspection.
d.If Buyer requests documents or other work product that do not exist as of the
date of such request, or makes other substantive requests for assistance in
compiling any filing for an Authority, then the creation of such documents or
work product shall be subject to a mutually acceptable Change Order setting
forth such additional Services and the amounts payable by Buyer therefore.
4.6 Waste Disposal. The generation, collection, storage, handling,
transportation, movement and release of hazardous materials and waste generated
in connection with the Services will be the responsibility of Manufacturer at
Manufacturer’s sole cost and expense. Without limiting other applicable
requirements, Manufacturer will prepare, execute and maintain, as the generator
of waste, all licenses, registrations, approvals, authorizations, notices,
shipping documents and waste manifests required under Applicable Law.
4.7 Safety Procedures. Manufacturer will be solely responsible for implementing
and maintaining health and safety procedures for the performance of Services and
for the handling of any materials or hazardous waste used in or generated by the
Services. Manufacturer, in consultation with Buyer, will develop safety and
handling procedures for Product; provided, however, that Buyer will have no
responsibility for Manufacturer’s health and safety program.
4.8 Technology Transfer. The Parties agree that Buyer may, during the term of
this Agreement or upon termination or expiration of this Agreement, designate
and qualify a Third Party or its Affiliates to manufacture bulk drug substance
Product. In connection therewith, Manufacturer shall provide the assistance and
support described in this Section for a period not to exceed [**] from the
12



--------------------------------------------------------------------------------



written request for assistance by Buyer. If Buyer, using commercially reasonable
efforts, is unable to qualify a Third Party or its Affiliate without
participation by Manufacturer, Manufacturer shall provide Buyer reasonable
assistance and support (including providing Manufacturing information in
Manufacturer’s possession and technical assistance and cooperation by the
appropriate employees of Manufacturer) as necessary to assist in qualifying such
Third Party or Affiliate. The Parties shall set forth in a Change Order or
separate mutually acceptable written agreement executed by both Parties details
with respect to the specific services to be provided by Manufacturer as well as
the fees and expenses (if any) to be paid to Manufacturer by Buyer in connection
therewith. [**].
4.9 Duty to Notify. If Manufacturer, at any time during the term of this
Agreement, determines that it will be unable or unwilling to perform or complete
the Services, it will promptly notify Buyer thereof. Compliance by Manufacturer
with this Section 4.9 will not relieve Manufacturer of any other obligation or
liability it otherwise has under this Agreement.
4.10 Failure to Supply. In the event that Manufacturer shall, or anticipates
that it shall, fail to deliver [**] Product to be delivered [**], under one or
more Firm Orders, [**] and Buyer elects to [**] Manufacturer shall promptly [**]
of a Failure to Supply. For clarity, the Parties agree that [**] a Failure to
Supply. [**] set forth in this Section 4.10 for a Failure to Supply [**].
4.11 Storage. Manufacturer shall label and store all Product, Raw Materials,
Buyer Supplied Items and work-in-progress in its possession from the time of
receipt at the Facility until delivery of the Product in accordance with the
Storage Guidelines, the Specifications, the Quality Agreement, cGMP and all
Applicable Laws. Manufacturer shall use the first-in first-out (FIFO) method of
material usage, subject to the prudent and appropriate usage of the first
expiring, first-out (FEFO) method, or unless otherwise directed in writing by
Buyer. Manufacturer will implement and enforce reasonable security precautions
to prevent any loss or theft of, or damage or unauthorized access to, the
Products, Buyer Supplied Items, work-in-progress and Raw Materials while in the
control of Manufacturer and shall ensure that stocks of Product are kept
separate from and clearly distinguished from other stocks and supplies held by
Manufacturer. Manufacturer shall store at the Facility a maximum of [**] of
Product in final containers (combination of finished Product, work-in-progress
and rejected Batches) at one time. Manufacturer shall request an emergency
meeting of the Supply Committee if it believes it may exceed any capacity
constraints with respect to storing Batches. The Parties agree to meet and
discuss in good faith ways to increase storage capacity at the Facility. [**].
4.12 Substitution. In the event that the Parties mutually agree to substitute
[**], the Parties shall enter into a written amendment to this Agreement to
reflect such substitution, including but not limited to [**]. In such case,
Manufacturer shall manufacture such [**] under this Agreement pursuant to any
modified and/or additional terms that may be mutually agreed to by the parties
in such written amendment.
5.Testing and Latent Defects.
5.1 Testing by Manufacturer. Manufacturer shall comply with cGMP, the
Manufacturing Process, and the Quality Agreement in the Manufacture of the
Product. Each Batch of Product will be sampled and tested by Manufacturer as set
forth in the Master Batch Record using the Test Methods.
13



--------------------------------------------------------------------------------



For the avoidance of doubt, the final decision and responsibility for use of
Product in Drug Product shall remain with Buyer.
5.2 Provision of Records. If, based upon the Test Methods, a Batch of Product is
found to have conformed to the Specifications, then a Certificate of Analysis
will be completed and issued by the quality assurance department of Manufacturer
to Buyer in accordance with the Quality Agreement. The Batch Documentation for
each Batch of Product will be made available to Buyer upon request. Upon
request, Manufacturer will also make available to Buyer all raw data, reports,
authorizations, certificates, methodologies, Raw Material specifications, SOPs,
standard Test Methods, and other documentation in the possession or under the
control of Manufacturer relating to the Manufacture of each Batch of Product. If
Buyer has not received all such Batch Documentation at the time of receipt of
the Batch, Buyer will notify Manufacturer in writing. If Buyer requires
additional copies of such Batch Documentation, Manufacturer shall provide them
to Buyer promptly.
5.3 Latent Defects. Buyer shall notify Manufacturer in writing of any Product
that fails to meet Specifications (a “Defect”) within [**] of discovery of such
Defect by Buyer, but no later than [**] after delivery of such Product to Buyer.
In such case, Buyer shall also provide Manufacturer with a reasonable
opportunity to inspect and/or test such Product.
5.4 Disputes Regarding Conformity. In case of any disagreement between Buyer and
Manufacturer as to whether Product conforms to the applicable Specifications,
the quality assurance representatives of Buyer and Manufacturer will attempt in
good faith to resolve any such disagreement and Buyer and Manufacturer will
follow their respective SOPs to determine the conformity of the Product to the
Specifications. If the foregoing discussions do not resolve the disagreement in
a reasonable time (which will not exceed [**]), a representative sample of such
Product will be submitted to an independent testing laboratory mutually agreed
upon by Buyer and Manufacturer for tests and final determination of whether such
Product conforms with such Specifications. The laboratory must be of recognized
standing in the industry, and consent to the appointment of such laboratory will
not be unreasonably withheld or delayed by either Manufacturer or Buyer. Such
laboratory will use the applicable Test Methods contained in the Master Batch
Record. The determination of conformance by such laboratory with respect to all
or part of such Product will be final and binding on all parties absent manifest
error. The fees and expenses of the laboratory incurred in making such
determination will be paid by Manufacturer, if the determination is made against
Manufacturer, or by Buyer, if the determination is made against Buyer. The
Parties agree that any dispute with respect to whether Product has been
Manufactured in accordance with cGMP shall be subject to Section 14.12
(Governing Law and Dispute Resolution).
5.5 Product Defects and Remedies. If it is determined that Product does not meet
the Specifications [**], then Manufacturer shall, [**], and as soon as it is
commercially practical to do so following receipt of any required Raw Materials
and, [**] Buyer Supplied Items, at Manufacturer’s cost and expense, either (a)
re-perform the Manufacturing Services for such Product at Manufacturer’s sole
cost and expense other than the original price for such Services; or (b) provide
Buyer a credit for the amounts paid by Buyer to Manufacturer for such Product.
[**]. The Parties acknowledge that obtaining a specific quantity of Product with
respect to any Batches is not guaranteed by Manufacturer. [**].
14



--------------------------------------------------------------------------------



5.6 Product Recalls. In the event (a) any Authority issues a request, directive
or order that Drug Product be recalled, (b) a court of competent jurisdiction
orders such a recall, or (c) Buyer or an Affiliate [**] determines that Drug
Product should be recalled (in each case, a “Recall”), then Buyer shall promptly
inform Manufacturer of such Recall and shall be responsible for conducting or
responding to all Recalls. [**]that is subject to a Recall [**]related to the
Recall, [**]any Recalls [**]. The Parties shall, [**], take all appropriate
corrective actions, and shall cooperate in any governmental investigations
surrounding the Recall. Manufacturer’s obligation, if any, to provide
replacement Product for recalled Batches is as set forth in Section 5.5.
6.Product Release and Delivery.
6.1 Release Documents. Manufacturer shall prepare the Batch Documentation
specific to each Batch of Product, and shall submit them at Manufacturer’s cost
to Buyer within a reasonable time following completion of Manufacturing. Batch
Documentation and applicable test results and results of environmental
monitoring shall not be considered final until completion of Quality Review.
6.2 Delivery. Manufacturer shall deliver each shipment of Product hereunder Ex
Works the Facility within [**] following the Release Date. Title to, and risk of
loss of, the Product shall transfer to Buyer when Manufacturer makes the Batch
available for pickup by Buyer’s designated carrier. Each shipment shall be
packed, marked, sealed, and delivered in accordance with the Shipping
Guidelines. The shipment shall be labeled with a traceable batch number. The
bill of lading shall list the gross weight and net weight of the shipment.
Concurrent with each delivery of Product, Manufacturer shall provide Buyer with
an electronic copy of the Certificate of Analysis and notice that the Product
has been made available for pick up by Buyer’s designated carrier, including the
quantity of Product made available for shipment. For clarity, Batches delivered
hereunder will be [**] the delivered Product.
6.3 Wood Pallets. This clause applies to all Product and/or materials shipped or
delivered to Buyer, its Affiliates or authorized locations on wood pallets. Wood
pallets must be constructed from lumber sourced from countries that prohibit the
treatment of wood with any form of halophenol based chemicals (including but not
limited to [**]). Wood pallets used must have been heat treated only in
accordance with the Heat Treatment standards set forth in International
Standards for Phytosanitary Measures Publication No. 15, 2009 Revision (ISPM
15). Additionally, the sourced lumber or finished pallets shall not be shipped
or stored with pallets or materials that may contain the chemicals mentioned
above. While ISPM 15 currently provides for the use of Methyl Bromide (MB), the
use of pallets fumigated with Methyl Bromide is also prohibited. All wood
pallets must be labeled with the HT stamp in accordance with ISPM 15 Annex II.
Failure to meet the above requirements of this paragraph may lead to rejection
of shipments at Manufacturer’s expense.
7.Price and Payments.
7.1 Price. The prices to be paid by Buyer to Manufacturer during the term of
this Agreement for Manufacturing each Batch of Product hereunder, and the fees
and costs for any additional specified activities, shall be as set forth in
Appendix 2 attached hereto, subject to adjustment only as expressly provided
therein and in Section 7.7 below.
15



--------------------------------------------------------------------------------



7.2 Invoice. All invoices must be submitted electronically by Manufacturer to
Buyer or its designated Affiliate. Manufacturer shall invoice Buyer for each
Batch as follows: [**]. If the Release Date is delayed solely due to the
action(s) or inaction by Buyer, Buyer will be invoiced the any portion of the
Batch price due to be invoiced on the Release Date when all requirements for
release of such Batch which are within Manufacturer’s control are complete.
[**], Manufacturer shall invoice Buyer [**]. All invoices shall include (i) a
reference to this Agreement, (ii) a description of the services or Products to
which the invoice relates, (iii) the price, (iv) the relevant purchase order
number (v) expenses and pass-through costs and (vi) sales or use taxes, if
applicable. Buyer shall pay all undisputed, invoiced amounts by wire transfer to
the account designated by Manufacturer within [**] of Buyer’s receipt of the
invoice.
7.3 Payments. All payments under this Agreement will be made in United States
Dollars.
7.4 Invoice Records. Manufacturer will each keep accurate records of the invoice
calculations for amounts invoiced by Manufacturer to Buyer for the Services,
and, upon the request of Buyer, during the term of this Agreement will permit
Buyer or, subject to execution of a confidentiality agreement acceptable to
Manufacturer, its duly authorized agents to examine such records during normal
business hours on a mutually agreed upon date for the purpose of verifying the
correctness of all such invoiced amounts and related calculations.
7.5 Taxes. Duty, sales, use or excise taxes imposed by any governmental entity
that apply to the provision of Services will be borne by Buyer (other than taxes
based upon the income of Manufacturer).
7.6 Shipping. All prices are EXW the Facility. Buyer shall be solely responsible
for all shipping costs and charges.
7.7 Pricing Adjustments. Commencing the calendar year after Contract Year [**],
the Batch price for the Product and the price for any additional specified
activities may be increased upon mutual agreement of the Parties [**] Appendix
2.
8.Intellectual Property Rights.
8.1 Nothing in this Agreement shall affect a Party’s rights to its Intellectual
Property nor imply grant of any license to a Party’s Intellectual Property
unless expressly set forth herein. Each Party agrees not to decompile,
disassemble or otherwise reverse engineer any or all of the other Party’s
Background IP.
8.2 Manufacturer acknowledges and agrees that all Foreground IP shall be and
shall at all times remain the sole and exclusive property of Buyer. Manufacturer
and/or its agents, consultants, subcontractors and employees shall, without
delay, inform Buyer of any Foreground IP and hereby assign or shall cause to be
assigned free of any restrictions and/or additional remuneration and charges, to
Buyer or its designee all rights to the Foreground IP. In the event that such
assignment is not possible, for whatever reason, Manufacturer hereby grants, or
shall grant, or cause to be granted, as the case may be, to Buyer an exclusive,
worldwide, perpetual, irrevocable, unlimited, royalty-free and transferable
license, with a right to sublicense, to Foreground IP. [**].
16



--------------------------------------------------------------------------------



8.3 Buyer hereby grants to Manufacturer the royalty-free right to use its
Background IP and any Foreground IP to the extent such is reasonably required
for performing Services under this Agreement.
8.4 Manufacture shall not incorporate any Manufacturer Background IP into the
Product or the Manufacturing Process. If, after the Effective Date, Manufacturer
determines that it must incorporate any Manufacturer Background IP into the
Product or the Manufacturing Process, it shall first notify Buyer in writing and
obtain Buyer’s written consent. If Buyer provides its written consent, and
Manufacturer incorporates Manufacturer Background IP into the Product or the
Manufacturing Process, Manufacturer grants to Buyer a non-exclusive, perpetual,
irrevocable, fully paid-up, worldwide license, with the right to sub-license, to
use Manufacturer’s Background IP only to the extent necessary for Buyer to
Manufacture Product or to have Product manufactured by a Third Party (including
an Affiliate of Buyer) on Buyer’s behalf. Manufacturer acknowledges and agrees
that any license granted to Buyer pursuant to this Section 8.4 shall survive the
expiration or termination of this Agreement.
8.5 Buyer will have the exclusive right and option, but not the obligation, to
prepare, file, prosecute, maintain and defend at its sole expense, any patents
that claim and/or cover the Foreground IP.
8.6 Each Party shall promptly inform the other Party if it receives written
notice of any claim or potential claim or allegation relating to infringement or
alleged infringement of any Third Party Intellectual Property Right by virtue of
Buyer’s or Manufacturer’s use of the Buyer Supplied Items or the Manufacture of
Product.
9.Confidentiality.
9.1 Definition of Confidential Information. As used herein, “Confidential
Information” includes all information given to one party (the “Receiving Party”)
or its Affiliates by the other party or its Affiliates (the “Disclosing Party”)
or otherwise acquired, whether orally, visually, electronically, in writing or
otherwise, by the Receiving Party or its Affiliates, in connection with this
Agreement, and all information derived or generated therefrom, including (a)
information regarding any of the products of the Disclosing Party or any of its
Affiliates, (b) information regarding costs, productivity or technological
advances and (c) this Agreement, any services and any other information in
connection therewith. Confidential Information also includes any information
given to Manufacturer or its Affiliates by Buyer or its Affiliates with respect
to any potential manufacturing or other services Manufacturer or its Affiliates
may provide, regardless of whether Manufacturer or its Affiliates actually
provides any such manufacturing or services, including any discussions between
such entities with respect thereto and all information derived or generated
therefrom.
9.2 Exceptions. The Receiving Party has no obligation to protect the following
categories of Disclosing Party information: (a) information that is or was
independently developed by the Receiving Party without use of or reference to
any of the Disclosing Party’s Confidential Information, (b) information that is
or was lawfully received from a third party without any restriction on use; or
(c) information that becomes or was a part of the public domain through no
breach of this Section 9 (Confidentiality) by the Receiving Party.
17



--------------------------------------------------------------------------------



9.3 Restrictions on Use and Disclosure. The Receiving Party shall not, except as
otherwise provided below (a) use or reproduce the Disclosing Party’s
Confidential Information for any purpose other than as required to perform the
obligations or exercise the rights granted in connection with this Agreement or
(b) disclose the Disclosing Party’s Confidential Information to any third party,
without the prior written approval of the Disclosing Party, except to personnel,
consultants, agents and representatives of the Receiving Party or its Affiliates
who have a need to know such information in connection with the performance of
this Agreement; provided the Receiving Party shall be responsible for any
actions of such parties that would be in breach of this Agreement if done by the
Receiving Party. Notwithstanding the foregoing, the Receiving Party may disclose
the Disclosing Party’s Confidential Information to the extent such information
is required to be disclosed by law, including a subpoena, or to respond to a
regulatory request; provided that the Receiving Party promptly notifies the
Disclosing Party in writing prior to any disclosure to allow the Disclosing
Party to seek a protective order or similar relief in the Disclosing Party’s
sole discretion.
9.4 Protection of Confidential Information. The Receiving Party shall (a) use at
least the same degree of care that the Receiving Party uses to protect its own
proprietary information of a similar nature and value, but no less than
reasonable care to protect and maintain the Disclosing Party’s Confidential
Information and (b) as requested by the Disclosing Party, return or destroy all
of the Disclosing Party’s Confidential Information in the Receiving Party’s
possession or control. Nothing in this Section 9.4 shall require the destruction
or alteration of computer back-up tapes or similar storage made in the ordinary
course of the Receiving Party’s business that contain the Disclosing Party’s
Confidential Information, provided that Receiving Party shall continue to comply
with its obligations herein with respect to such Confidential Information. The
obligations set forth in Sections 9.3, 9.4 and 9.6 shall survive for a period of
[**] from the expiration or termination of this Agreement; provided however,
that the obligations shall continue indefinitely for any Confidential
Information that qualifies as a trade secret for so long as such information
qualifies as a trade secret.
9.5 Ownership of Confidential Information. The Receiving Party acknowledges
that, except as otherwise provided below, and as between the Parties (a) the
Disclosing Party is the exclusive owner of and has all rights to its
Confidential Information, including all intellectual property rights therein,
such as patents, copyrights, trade secrets, trademarks, moral rights and similar
rights of any type under the laws of any governmental authority, and (b) no
right, title, interest or license to the Receiving Party is either granted or
implied under any rights outlined in subsection (a) of this Section 9.5 or any
other intellectual property rights or other technical and proprietary materials,
information and techniques by the disclosure of Confidential Information
hereunder.
9.6 Other Customers. Notwithstanding any provision to the contrary in this
Agreement, Manufacturer shall not use Buyer’s or its Affiliates’ Confidential
Information to produce (including, without limitation, manufacture, process,
package, label, quality control test, stability test, release, store and/or
supply) any product for any other customer of Manufacturer.
9.7 No Publicity. Except where required by law, neither Party may originate any
publicity, news release, technical article, advertising or other announcement,
written or oral, whether made to the public press or others (each, an
“Announcement”), relating to performance under this Agreement or the existence
of this Agreement between the Parties without the prior written consent of the
other Party,
18



--------------------------------------------------------------------------------



such consent not to be unreasonably withheld or delayed. If required by law to
make any Announcement, the Party required to do so shall, to the extent
permitted by law (a) consult with the other Party in connection with said
Announcement a reasonable time prior to its release to allow the other Party to
comment thereon and to prevent its release if so permitted by law; and (b)
promptly provide the other Party with a copy of the released Announcement and
all materials relating thereto. Without limiting the foregoing, neither Party
may use the names, logos or trademarks of the other Party or its affiliates for
any advertising or promotional purposes.
9.8 Publications. Notwithstanding any provision to the contrary in this
Agreement (including Section 9.7 (No Publicity), Buyer shall have the right to
publish or present the results of activities performed under this Agreement and
the Technology Transfer Agreement; provided that any such publication or
presentation shall not include any Manufacturer Confidential Information.
10.Representations and Warranties.
10.1 Manufacturer’s Representations and Warranties. Manufacturer represents and
warrants to Buyer that:
a.it has the full power and right to enter into this Agreement and that there
are no outstanding agreements, assignments, licenses, encumbrances or rights of
any kind held by other parties, private or public, inconsistent with the
provisions of this Agreement;
b.the Services will be performed using a customary professional standard of
requisite care, skill and diligence, in accordance with Applicable Law, and by
individuals who are appropriately trained and qualified;
c.it will perform the Services in accordance with cGMP and the Quality
Agreement;
d.solely to the extent Manufacturer incorporates its Background IP into the
Product or Manufacturing Process as contemplated in Section 8.4, to
Manufacturer’s knowledge the Manufacturer Background IP does not infringe any
Third Party Intellectual Property Right;
e.at the time of delivery to Buyer, the Product Manufactured under this
Agreement will not, due to the fault of Manufacturer, be adulterated or
misbranded under the FDCA or other Applicable Law. Notwithstanding, Manufacturer
disclaims any representation or warranty with respect to the Buyer Supplied
Items and any components, materials, specifications and instructions provided by
Buyer;
f.neither Manufacturer, its Affiliates or approved subcontractors, nor any of
their respective officers or any person used by Manufacturer, its Affiliates or
approved subcontractors to perform Services under this Agreement, (i) has been
debarred, or is subject to a pending debarment, or will use in any capacity in
connection with the Services any person who has been debarred pursuant to
section 306 of the FDCA, 21 U.S.C. § 335a, (ii) has been listed by any federal
and/or state agencies, excluded, debarred, suspended or otherwise been made
ineligible to participate in federal or state healthcare programs or federal
procurement or non-
19



--------------------------------------------------------------------------------



procurement programs (as that term is defined in 42 U.S.C. 1320a-7b(f)), (iii)
has been convicted of a criminal offense related to the provision of healthcare
items or services or (iv) is subject to any such pending action, or is the
subject of a conviction or pending action described in such sections.
Manufacturer agrees to notify Buyer in writing immediately if Manufacturer, its
Affiliates or approved subcontractors, or any of their respective officers or
any person used by Manufacturer, its Affiliates or approved subcontractors to
perform Services under this Agreement is subject to any of the foregoing, or if
any action, suit, claim, investigation, or proceeding relating to the foregoing
is pending, or to the best of Manufacturer’s, its Affiliates’, or approved
subcontractor’s knowledge, is threatened;
g. it has, or shall obtain, and shall maintain all Facility licenses and permits
(and Manufacturer shall provide Buyer with a copy of all such licenses, and
permits upon request) with respect to its manufacturing, packaging and storing
processes, facilities or otherwise, to permit the performance of its obligations
hereunder in accordance with all Applicable Law;
h. it shall comply with the obligations and requirements set forth in Appendix 5
(Data Safeguards); and
i. in performing under this Agreement, Manufacturer agrees to adhere to the
Johnson & Johnson Responsibility Standards for Suppliers which is in effect on
the date of this Agreement (posted on JNJ.com:
https://www.jnj.com/partners/responsibility-standards-for-suppliers).
10.2 Buyer Representations and Warranties. Buyer represents and warrants to
Manufacturer that:
a.it has the full power and right to enter into this Agreement and that there
are no outstanding agreements, assignments, licenses, encumbrances or rights
held by other parties, private or public, inconsistent with the provisions of
this Agreement;
b.to the best of Buyer’s knowledge at the time of signature of this Agreement,
the Buyer Background IP does not infringe any Third Party Intellectual Property
Right; and
(c)(i) no Third Party has filed, pursued, maintained, or threatened in writing
to file, pursue, or maintain any claim, lawsuit, charge, complaint, or other
action alleging infringement of any Third Party Intellectual Property Rights
based on the Product or the Manufacture, use, import, export, offer for sale,
sale, or distribution of the Product; (ii) its supply to Manufacturer of the
Buyer Supplied Items, Buyer Confidential Information and Manufacturing Process,
and Manufacturer’s use thereof in accordance with the terms of and in
performance of its obligations under this Agreement, does not infringe any Third
Party Intellectual Property Rights; and (iii) the Product, or the Manufacture,
use, import, export, offer for sale, sale, or distribution thereof, does not and
will not violate any Third Party Intellectual Property Rights, and Buyer is not
engaged in the theft or misuse of any Third Party’s trade secret information
regarding the Manufacture, use, import, export, offer for sale, sale, or
distribution of Product. Subject to Buyer’s indemnification obligations
hereunder, the Parties agree that
20



--------------------------------------------------------------------------------



Manufacturer’s remedy for a breach of this representation by Buyer shall be
limited to termination of this Agreement in accordance with Section 13.2(b)(ii);
and
d. as of the Effective Date, there is no action or proceeding by the FDA or any
other Authority pending or threatened against Buyer relating to safety or
efficacy of the Product.
10.3 Disclaimer of Other Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH IN THIS SECTION 10, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED
TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
NON-INFRINGEMENT, WHETHER ARISING FROM A COURSE OF DEALING OR FROM CUSTOM IN THE
TRADE. MANUFACTURER HAS NOT PARTICIPATED IN THE RESEARCH OR DEVELOPMENT OF THE
PRODUCT AND HAS NOT, IN ANY WAY, EVALUATED THE PRODUCT’S SAFETY OR EFFICACY IN
HUMANS OR ANIMALS.
11.Indemnification/ Limitation of Liability.
11.1 Indemnification by Manufacturer. Subject to the limitations set forth in
Section 11.5, Manufacturer will indemnify, defend and hold harmless Buyer, its
Affiliates, and their respective officers, directors, employees, and agents
(each a “Buyer Indemnitee”) from and against any and all losses, damages,
liabilities or expenses (including reasonable attorneys’ fees and other costs of
defense (collectively “Losses”) resulting from any and all actions, suits,
claims or demands that may be brought or instituted against any Buyer Indemnitee
by any Third Party to the extent based on, arising out of, or resulting from,
any (a) breach by Manufacturer of its agreements, representations, warranties or
covenants under this Agreement, or (b) negligence or the willful misconduct of
any Manufacturer Indemnitees in performing its obligations under this Agreement.
Notwithstanding the foregoing, Manufacturer shall not be liable for Losses to
the extent such Losses are caused by the negligence or willful misconduct of any
Buyer Indemnitee or breach of any of the terms of this Agreement by Buyer.
11.2 Indemnification by Buyer. Buyer will indemnify, defend and hold harmless
Manufacturer, its Affiliates and their respective officers, directors, employees
and agents (each a “Manufacturer Indemnitee”) from and against any and all
Losses resulting from any and all actions, suits, claims or demands that may be
brought or instituted against any Manufacturer Indemnitee by any Third Party to
the extent based on, or arising out of, or resulting from (a) the promotion,
handling, distribution, import and export, marketing, sale, or use of Product by
Buyer or any Third Party, including without limitation any product liability
claim; (b) any breach by Buyer of its agreements, representations, warranties or
covenants under this Agreement, (c) negligence or the willful misconduct of any
Buyer Indemnitees in performing obligations under this Agreement; (d) any
alleged or actual infringement or misappropriation of Third Party Intellectual
Property Rights in the performance of the Services, in the Product or any
portion thereof, in the Manufacture of the Product, or resulting from the use of
any Buyer Supplied Items, in the performance of this Agreement; [**].
Notwithstanding the foregoing, Buyer shall not be liable for Losses to the
extent such Losses are caused by the negligence or willful misconduct of any
Manufacturer Indemnitee or breach of any of the terms of this Agreement by
Manufacturer.
21



--------------------------------------------------------------------------------



11.3 Procedures. Each indemnifying party agrees to promptly notify the
indemnified party (within no more than [**]) of receipt of any claims made for
which the indemnifying party might be liable under Section 11.1 or 11.2, as the
case may be, provided that the failure of such timely notice shall not bar any
claim pursuant to Section 11.1 or 11.2 unless the indemnifying party shall be
materially prejudiced by failure to receive such timely notice. Subject to
Section 11.4, the indemnifying party will have the right to defend, negotiate,
and settle such claims. The party seeking indemnification will provide the
indemnifying party with such information and assistance as the indemnifying
party may reasonably request, at the expense of the indemnifying party. The
indemnified party shall be entitled to participate in the defense of such matter
and to employ counsel at its own expense to assist therein; provided, however,
that the indemnifying party shall have final decision-making authority regarding
all aspects of the defense of any claim. The parties understand that no
insurance deductible will be credited against losses for which an indemnifying
party is responsible under this Section 11.
11.4 Settlement. An indemnified party will not be responsible or bound by any
settlement of any claim or suit made without its prior written consent;
provided, however, that the indemnified party will not unreasonably withhold or
delay such consent. If a settlement contains an absolute waiver of liability for
the indemnified party, and the indemnified party and indemnifying party have
acted in compliance with the other requirements of this Section 11, then the
indemnified party’s consent will be deemed given. Notwithstanding the foregoing,
(a) Manufacturer will not agree to settle any claim on such terms or conditions
as would impair Buyer’s ability or right (or the ability or right of a Buyer
Affiliate or Third Party) to Manufacture, market, sell or otherwise use Product;
and (b) Buyer will not agree to settle any claim on such terms or conditions as
would impair Manufacturer’s ability or right to perform manufacturing services
for any Third Party or itself or its Affiliates.
11.5 Limitation of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY LAW:
a.IN NO EVENT [**] HAVE ANY LIABILITY FOR [**] EXCEPT TO THE EXTENT [**], IN
WHICH EVENT [**] LIABILITY FOR [**] HEREUNDER [**]. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, [**] LIABILITY FOR [**], EXCEPT TO THE EXTENT [**]
IN WHICH EVENT [**] WILL BE SUBJECT TO [**] THIS SECTION 11.5(a).
b.IN NO EVENT SHALL [**] BE LIABLE UNDER THIS AGREEMENT [**] FOR [**], INCLUDING
ANY [**]. FOR AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT [**]. THE LIMITATIONS
OF THIS SECTION 11.5(b) [**].
c.EXCEPT TO THE EXTENT [**] SHALL BE BORNE BY [**].
d.IN ADDITION TO THE FOREGOING, [**] TO [**] FOR [**] IS [**] TO [**].
e.[**] TO [**] FOR [**] IS [**] TO [**].
12.Insurance.
22



--------------------------------------------------------------------------------



12.1 Manufacturer Insurance. Manufacturer will secure and maintain in full force
and effect throughout the term of this Agreement (and for at least [**]
thereafter for claims made coverage), insurance with coverage and minimum policy
limits set forth as follows:
a.Worker’s Compensation, including coverage for occupational disease, with
benefits determined by statute;
b.Comprehensive General Liability, including coverage for contractual liability
assumed by Manufacturer and coverage for Manufacturer’s independent
contractor(s), with per occurrence limits of [**] each and a general aggregate
limit of [**];
c.Products Liability, exclusive of the coverage provided by the Comprehensive
General Liability policy, with an aggregate limit of [**]; and
d.Comprehensive Automobile Liability, Employer’s Liability, and Umbrella
Liability, in such amounts and under such terms as are customary for similar
companies providing like services.
12.2 Buyer Insurance. JANSSEN will maintain, at its sole cost, reasonable
insurance against liability and other risks associated with its activities
contemplated by this Agreement, including but not limited to commercial general
liability and product liability consistent with the normal and customary
practices of companies of similar size, nature and scope.
12.3 Evidence of Insurance. Each Party will, upon request, furnish to the other
Party evidence of insurance in the form of a certificate of insurance upon
written request therefor and will provide [**] advance written notice in the
event of any insurance cancellation.
13.Term and Termination.
13.1 Term. This Agreement will take effect as of the Effective Date and, unless
earlier terminated [**] Appendix 2 [**] this Section 13, will expire at the
conclusion of Contract Year 5. Each “Contract Year” is a twelve (12) month
period. Contract Year 1 shall begin on [**]. The term of this Agreement may be
extended by for an additional two (2) year period upon mutual agreement of the
Parties as set forth in an amendment to this Agreement.
13.2 Termination by Either Party.
a.By Buyer. Buyer will have the right to terminate this Agreement by written
notice to Manufacturer, upon the occurrence of any of the following:
i.Manufacturer files a petition in bankruptcy, or enters into an agreement with
its creditors, or applies for or consents to the appointment of a receiver or
trustee, or makes an assignment for the benefit of creditors, or becomes subject
to involuntary proceedings under any bankruptcy or insolvency law (which
proceedings remain undismissed for [**]);
23



--------------------------------------------------------------------------------



ii.Manufacturer fails to start and diligently pursue the cure of a material
breach by it of this Agreement within [**] after receiving written notice from
Buyer of such breach;
iii.a force majeure event that will, or continues to, prevent performance (in
whole or substantial part) by Manufacturer of any obligation owed by it under
this Agreement for a period of at least [**];
iv.the Drug Product fails to meet the primary endpoints of the [**] trials prior
to Product approval by an Authority; provided that Buyer shall provide at least
[**] prior written notice of any termination under this item (iv); or
v.Buyer decides to withdraw the Drug Product from sale, whether because of
Buyer’s decision to (partially or completely) stop the sale of the Drug Product
or to sell the rights to the Drug Product to a Third Party or for any other
reason, provided that Buyer shall provide at least [**] advance written notice
of any termination under this item (v).
b. By Manufacturer. Manufacturer will have the right to terminate this
Agreement, by written notice by to Buyer, upon the occurrence of any of the
following:
i.Buyer files a petition in bankruptcy, or enters into an agreement with its
creditors, or applies for or consents to the appointment of a receiver or
trustee, or makes an assignment for the benefit of creditors, or becomes subject
to involuntary proceedings under any bankruptcy or insolvency law (which
proceedings remain undismissed for [**]);
ii.Buyer fails to cure a material breach by it of this Agreement within [**]
after receiving written notice from Manufacturer of such breach; or (ii) a force
majeure event that will, or continues to, prevent performance (in whole or
substantial part) by Buyer of any obligation owed by it under this Agreement for
a period of at least [**].
13.3 Effect of Termination. Upon notification of termination, Manufacturer will
promptly cease performance of the Services and will take all reasonable steps to
mitigate the out-of-pocket expenses incurred in connection therewith. In
particular, Manufacturer will [**] to:
a.immediately cancel, to the extent possible, any Third Party obligations
(unless agreed by Buyer in writing);
b.promptly inform Buyer of any irrevocable commitments made in connection with
any pending Firm Order(s) prior to termination;
c.promptly return to the vendor for a refund, to the extent possible, all
unused, unopened Raw Materials in Manufacturer’s possession that are related to
any pending Firm Order for which Manufacturer will not complete Services as of
the effective date of the termination;
d.promptly inform Buyer of the cost of any remaining unused, unreturnable Raw
Materials ordered pursuant to any pending Firm Order(s);
24



--------------------------------------------------------------------------------



e.perform only those services and activities mutually agreed upon by Buyer and
Manufacturer as being necessary or advisable in connection with the close-out of
any pending Firm Order(s); and
f.as mutually agreed by the Parties, place orders for Raw Materials solely as
necessary to close out any pending Firm Order.
13.4 Payment upon Termination.
13.4.1    Termination of this Agreement, for whatever reason, shall not affect
the obligation of either Party to make any payments for which it is liable prior
to or upon such termination.
13.4.2    Upon expiration or termination of this Agreement, Buyer shall be
responsible for (a) all amounts due for any Services completed as of the date of
termination, including but not limited to the [**] for any Raw Materials
purchased by Manufacturer pursuant to Section 3.2 prior to the notice of
termination or pursuant to Section 13.3(f) prior to the date of expiration or
termination of this Agreement and/or all non-cancelable orders for Raw Materials
placed by Manufacturer pursuant to Section 3.2 prior to the notice of
termination or pursuant to Section 13.3(f) prior to the date of expiration or
termination of this Agreement; and (b) all amounts payable for additional
specified activities that have been performed prior to the termination date or
are in progress as of the termination date; [**] the Agreement is terminated.
Additionally, subject to [**] shall pay to [**] terminates this Agreement [**]
shall pay to [**]. For example, [**] terminates this Agreement pursuant to [**]
would pay [**]. Manufacturer shall issue an invoice for any payment due under
this Section 13.4 within [**] of the termination date and Buyer shall pay [**]
within [**].
13.5 Batches in Process; Storage. Batches that are in process as of the
effective date of any expiration or termination hereunder shall not be cancelled
without the mutual agreement of the Parties and this Agreement shall continue to
survive with respect to those in-process Batches. Batches that have been fully
Manufactured as of the date of such expiration or termination, but for which
Quality Review has not been completed, shall remain subject to the terms of this
Agreement. If any such Batches remains at the Facility for a period longer than
[**] after its applicable Release Date, Buyer shall pay storage fees for such
Batch(es) as set forth in Section 4.11.
13.6 Return of Materials/Confidential Information/Equipment. Upon the expiration
or termination of this Agreement, (i) each party will promptly return all
Confidential Information of the disclosing party that it has received pursuant
to this Agreement except that Manufacturer may retain Batch Documentation as
required to comply with cGMP or other Applicable Law; and (ii) Manufacturer
shall promptly deliver to Buyer all Specifications (and copies thereof) provided
by Buyer except as otherwise required by Applicable Law, all remaining unused
Raw Materials paid for by Buyer and Buyer Supplied Items, [**].
13.7 Payment Reconciliation. Within [**] after the close-out of activities
mutually agreed upon by the parties upon termination of this Agreement,
Manufacturer will
25



--------------------------------------------------------------------------------



provide to Buyer a written itemized statement of all work performed by
Manufacturer in connection with such close-out activities, an itemized breakdown
of the fees and costs associated with that work, and a final invoice. [**].
13.8 Licenses and Bankruptcy. If this Agreement is terminated by a Party (the
“Non-Bankrupt Party”) pursuant to Section 13.2(a)(i) or Section 13.2(b)(i) due
to the rejection of this Agreement by or on behalf of the other Party (the
“Bankrupt Party”) under Section 365 of the United States Bankruptcy Code (the
“Bankruptcy Code”), all licenses and rights to licenses granted pursuant to this
Agreement by the Bankrupt Party to the Non-Bankrupt Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section
101(35A) of the Bankruptcy Code. All parties agree that the Non-Bankrupt Party,
as a licensee of such rights under this Agreement, shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code and that the
foregoing provisions are without prejudice to any rights the Non-Bankrupt Party
may have arising under the Bankruptcy Code or other applicable law.
13.9 Survival. Any expiration or termination of this Agreement shall not release
any Party from any liability which at such time had already accrued or
thereafter accrues from a breach or default prior to such expiration or
termination nor affect the survival of any right, duty or obligation of any
Party that is stated to survive termination or expiration or by its nature
survives termination or expiration. The following Sections shall survive
termination or expiration of this Agreement: Sections 3.9(b), 4.8, 5.6, 7.2, 8
through 11, 12 (for the periods specified therein), 13.3 through 13.9, 14.6,
14.12 through 14.13, and 14.17 through 14.19, including the appendices
referenced and incorporated therein.
14.Miscellaneous.
14.1 Currency. Unless otherwise indicated, all monetary amounts are expressed in
this Agreement in the lawful currency of the United States of America.
14.2 Independent Contractor. All Services will be rendered by Manufacturer as an
independent contractor and this Agreement does not create an employer-employee
relationship between Buyer and Manufacturer. Neither Party shall in any way
represent itself to be a partner or joint venturer of or with the other Party.
14.3 Key Performance Indicators. During the term of this Agreement, the Parties
may track and monitor each Party’s performance under this Agreement against the
“Key Performance Indicators” specified in Appendix 4 and shall use such data for
discussion purposes at meetings of the Supply Committee, provided that neither
Party shall provide any such data to Third Parties without the other Party’s
prior written consent.
14.4 Anti-Corruption Compliance. Neither Party shall perform any actions that
are prohibited by local and other anti-corruption laws (including the U.S.
Foreign Corrupt Practices Act, collectively “Anti-Corruption Laws”) that may be
applicable to one or both Parties to the Agreement. Without limiting the
foregoing, neither Party shall make any payments, or offer or transfer anything
of value, to any government official or government employee, to any political
party official or candidate
26



--------------------------------------------------------------------------------



for political office or to any other Third Party related to the transaction in a
manner that would violate Anti-Corruption Laws.
14.5 Force Majeure. Except as otherwise expressly set forth in this Agreement, a
Party will not have breached this Agreement for failure or delay in fulfilling
or performing any term of this Agreement (other than payment obligations) when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including, without limitation, fire, floods,
embargoes, shortages, epidemics or pandemics, quarantines, war, acts of war
(whether war be declared or not), insurrections, riots, civil commotion,
strikes, acts of God or acts, omissions, or delays in acting, by any
governmental authority (“force majeure”). The Party affected by any event of
force majeure will promptly notify the other Party, explaining the nature,
details and expected duration thereof. Such Party will also notify the other
Party from time to time as to when the affected Party reasonably expects to
resume performance in whole or in part of its obligations under this Agreement,
and to notify the other Party of the cessation of any such event. A Party
affected by an event of force majeure will use its commercially reasonable
efforts to remedy, remove, or mitigate such event and the effects thereof with
all reasonable dispatch. Upon termination of the event of force majeure, the
performance of any suspended obligation or duty will promptly recommence.
14.6 Notices. All notices must be written and sent to the addresses or facsimile
numbers identified below or in a subsequent notice. All notices must be given
(a) by personal delivery, with receipt acknowledged, (b) by facsimile followed
by hard copy delivered by the methods under (c) or (d), (c) by prepaid certified
or registered mail, return receipt requested, or (d) by prepaid internationally
recognized courier air delivery service (e.g., Federal Express). Notices will be
effective upon receipt or at a later date stated in the notice.
If to Buyer to:
Janssen Pharmaceuticals, Inc.
Attn: President, Janssen Supply Chain
1125 Trenton-Harbourton Road
Titusville, NJ 08560
With a copy to:
With a copy to:
Johnson & Johnson
Office of General Counsel
Attn: Counsel for Janssen Supply Chain
One Johnson & Johnson Plaza
New Brunswick, NJ 08933
Janssen Supply Group, LLC
Attn: VP Partnership & External Supply
1125 Trenton-Harbourton Road
Titusville, NJ 08560
If to Manufacturer:
27



--------------------------------------------------------------------------------



Emergent BioSolutions Inc.
400 Professional Drive, Suite 400
Gaithersburg, Maryland 20879
Attention: SVP, BU Head CDMO
Email: [**]
With a copy to:
Emergent BioSolutions Inc.
400 Professional Drive, Suite 400
Gaithersburg, MD 20879
Attention: General Counsel
14.7 Assignment. This Agreement may not be assigned or otherwise transferred by
a Party without the prior written consent of the other Party; provided, however,
that either Party may, without such consent, but with notice to the other Party,
assign this Agreement, in whole or in part, (a) in connection with the transfer
or sale of all or substantially all of its assets or the line of business or
Product to which this Agreement relates, (b) to a successor entity or acquirer
in the event of a merger, consolidation or change of control, or (c) to any
Affiliate. Any purported assignment in violation of the preceding sentence will
be void. Any permitted assignee will assume the rights and obligations of its
assignor under this Agreement. This Agreement shall be binding upon the
successors and permitted assigns of the Parties.
14.8 Entire Agreement. This Agreement, including the attached Appendices, each
of which are incorporated herein, constitute the entire agreement between the
Parties with respect to the specific subject matter hereof and all prior
agreements with respect thereto are superseded except for the Technology
Transfer Agreement. Each Party hereto confirms that it is not relying on any
representations or warranties of the other Party except as specifically set
forth herein. As of the Effective Date, (a) the terms of Section 9
(Confidentiality) shall supersede the Mutual Non-Disclosure Agreement by and
between Janssen Supply Group, LLC and Emergent BioSolutions Inc. dated as of
[**] and the confidentiality terms of the Technology Transfer Agreement; thus,
any information disclosed pursuant to either of such agreements by a Party or
its Affiliates that was deemed “Confidential Information” under either of such
agreements shall be deemed Confidential Information of such Party under this
Agreement; and (b) the intellectual property terms of the Technology Transfer
Agreement shall be supersede by the terms in Section 8 (Intellectual Property
Rights) of this Agreement.
14.9 Conflict Between Documents. If there is any conflict, discrepancy, or
inconsistency between the terms of this Agreement and any purchase order, or
other form used by the Parties, the terms of this Agreement will control.
Pre-printed or additional or conflicting terms on any purchase order or similar
document shall have no effect. If this Agreement conflicts with the Quality
Agreement with respect to matters related to quality assurance or quality
control activities, then the Quality Agreement shall control. In all other
matters, this Agreement shall control over the Quality Agreement.
14.10 No Modification. This Agreement and Quality Agreement may be changed only
by a writing signed by authorized representatives of all of the Parties.
28



--------------------------------------------------------------------------------



14.11 Severability; Reformation. Each provision in this Agreement is independent
and severable from the others, and no restriction will be rendered unenforceable
because any other provision may be invalid or unenforceable in whole or in part.
If the scope of any restrictive provision in this Agreement is too broad to
permit enforcement to its full extent, then such restriction will be reformed to
the maximum extent permitted by law.
14.12 Governing Law and Dispute Resolution.
a.Other than disputes arising under Section 5.4 (which shall be addressed as set
forth in Section 5.4), the Parties shall first attempt in good faith to settle
any dispute arising hereunder promptly by negotiations between representatives
of Buyer and Manufacturer who have authority to settle the controversy. If the
Parties are unable to resolve such dispute within [**] following the referral of
the dispute to such representatives, such dispute shall be submitted to
mediation using a professional mediator selected by agreement from the American
Arbitration Association, the CPR Institute for Dispute Resolution or like
organization, or absent agreement, through selection procedures administered by
the CPR. Within a period of [**] after the request for mediation, the Parties
agree to convene with the mediator, with business representatives present, for
at least one session to attempt to resolve the matter. In the event that the
Parties are unable to resolve the dispute through mediation, the dispute will be
solely and finally settled by arbitration, which shall be conducted in New York,
New York, by a single arbitrator (the “Arbitrator”) designated by the American
Arbitration Association. The Parties hereby renounce all recourse to litigation
and agree that the award of the Arbitrator shall be final and subject to no
judicial review. The Arbitrator shall conduct the proceedings pursuant to the
Commercial Arbitration Rules of the American Arbitration Association, as now or
hereafter amended. All substantive questions of law shall be determined under
the laws of the State of New York, USA (without regard to the principles of
conflict of laws of such state). Judgment on the award of the Arbitrator may be
entered into any court having jurisdiction over the Party against which
enforcement of the award is being sought, and the Parties hereby irrevocably
consent to the jurisdiction of any such court for the purpose of enforcing any
such award. The Arbitrator shall divide all costs (including, without
limitation, fees of counsel) incurred in conducting the arbitration in his/her
final award in accordance with what he/she deems just and equitable under the
circumstances.
b.Rule 14 of the CPR Rules does not apply to this Agreement. All aspects of the
mediation and arbitration shall be treated as confidential.
c.EACH PARTY HERETO [**].
14.13 Waiver. No waiver of any term, provision or condition of this Agreement in
any one or more instances will be deemed to be or construed as a further or
continuing waiver of any other term, provision or condition of this Agreement.
Any such waiver, extension or amendment will be evidenced by an instrument in
writing executed by an officer authorized to execute waivers, extensions or
amendments.
14.14 Allocations of Risk. Each provision of this Agreement that provides for a
limitation of liability, disclaimer of warranties, or exclusion of damages is to
allocate the risks of this Agreement
29



--------------------------------------------------------------------------------



between the Parties and each Party acknowledges that such allocation of risk is
reflected in the pricing offered by Manufacturer to Buyer and is an essential
element of the basis of the bargain between the Parties.
14.15 Compliance with Applicable Laws. In all activities undertaken pursuant to
this Agreement, both Manufacturer and Buyer covenant and agree that each will in
all material respects comply with all Applicable Laws, as may be in effect at
the time of performance.
14.16 Government Contracting. While not known with any particularity at this
time, it is understood by the parties that some aspects of this Agreement may be
funded by U.S. Government funding in the future. In such event, the parties
agree during the term of this Agreement to consider in good faith and not
unreasonably refuse to enter into an amendment to this Agreement to include any
mutually agreed upon flowdown provisions required by the Buyer’s prime contract
with the U.S. Government to be included in this Agreement.
14.17 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.
14.18 Headings. This Agreement contains headings only for convenience and the
headings do not constitute or form a part of this Agreement, and should not be
used in the construction of this Agreement.
14.19 No Benefit to Third Parties. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
parties hereto and their successors and permitted assigns, and they will not be
construed as conferring any rights on any other persons.
[Signature page follows]




30




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.
JANSSEN PHARMACEUTICALS, INC.
By: /s/ Remo J. Colarusso Jr.    
Print Name: Remo J. Colarusso Jr.    
Title: VP, Janssen Supply Chain    
Date: 2 Jul 2020    
EMERGENT MANUFACTURING OPERATIONS BALTIMORE, LLC
By: /s/ Syed T. Husain    
Print Name: Syed T. Husain    
Title: SVP and CDMO BU Head    
Date: Jul 1, 2020    




31




--------------------------------------------------------------------------------



Appendix 2
Price [**]
The price of each Batch during the relevant Contract Year [**] is as set forth
in the table(s) below.
Price Per Batch for Contract Year [**]:

[**][**]Total Price Per Batch[**][**][**]

[**].
Price Per Batch for Contract Year [**]:

Fees[**]Total Price Per Batch[**][**][**]



Price Per Batch for Contract Year [**]**

[**][**]Total Price Per Batch[**][**][**]

** [**]
[**] Contract Year:

Contract Year[**]Contract Year 1[**]Contract Year 2[**]Contract Year
3[**]Contract Year 4[**]Contract Year 5[**]



***[**].




32

